Title: From Thomas Jefferson to James Monroe, 18 July 1824
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
July 18. 24.
I have duly recd your favor of the 12th inst. and concur in every sentimt you express on the subject of mine of the 2d they were exactly what I should have said to you myself had our places been changed. my lre was meant only to convey the wishes of the party, and in  few cases where circumstances have obliged me to  communicate sollicitns have I ever suffered my own wishes to mingle with theirs  that of Peyton I ought which  yet, I would  not have urged were it possible for you to appoint a better man, or one more solidly in the public esteem. in the case which was the subject of my lre of the 2d the abilities are sfft, the temper & prudence questionable, and the standing in public opin defective. yet this latter circumstance is always important, because it is not wisdom alone, but public confidnc in that wisdom which can support an admn. something however, less marked may occur to give him decent and comfortable maintenance.I am sorry to hear that England is equivocal. my  reliance was on the great interest she had in the indepdce of the Spanish colonies, and my  belief that she might be trusted  in followg what ever clue would lead to her interest. the Spanish agents will doubtless think it reasonable that we make our commitmt depend entirely on the concurrence of Engld with that we are safe; without it we cannot protect them and they cannot reasonably expect us to sink ourselves uselessly & even injuriously for them by a Quixotic encounter of the whole world in arms. were it Spain alone I should have no fear.  but Russia is said to have 70. ships of the line. France approaching that number and what should we be in  fronting such a force. it is not for the interest of Spanish America that our republic should be blotted out of the map, and to the rest of the world it would be an act of treason. I see both reason and justificn in  hanging our answers to them on the coopern of England & directing all their importunities to that govt we feel strongly for them, but our first care must be for ourselves. I am sorry for the doubtfulness of your visit to our nbhood, and still more so for the ground of it, with my prayers that the last may be favorably relieved, accept the assurance of my affecte frdshp & great respectTh:J.